United States Court of Appeals
                       For the First Circuit

No. 03-1922

                        DIEUDONNA GEORCELY,

                              Petitioner,

                                  v.

                JOHN ASHCROFT, ATTORNEY GENERAL,

                              Respondent.




                                ERRATA


     The opinion of this court issued July 12, 2004, should be
amended as follows:

     On page 3, first full paragraph, last line, remove "(2000)."

     On page 3, second paragraph, line 5, replace "were" with
"was."

     On page 4, second paragraph, replace "91 I" with "19 I."

     On page 7, last line, change "and" to "&."

     On page 10, paragraph 2, line 4, underline the word "see."

     On page   10,   second   paragraph,    line   5,   remove   the   word
"supra,."

    Page 12, note 4, replace the word "Stat" with the word "Stat."

     Page 15, line 3, replace the word "excuse" with the word
"meet."